Citation Nr: 0920572	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-23 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating for 
adjustment disorder with depressed mood, in excess of 10 
percent prior to November 5, 2008, and in excess of 30 
percent after November 5, 2008.  

2.  Entitlement to an initial disability rating for migraine 
headaches, in excess of 30 percent prior to May 10, 2006, in 
excess of 50 percent from May 10, 2006 to November 5, 2008, 
and in excess of 10 percent after November 5, 2008.

3.  Entitlement to an initial disability rating in excess of 
10 percent for anticardiolipin syndrome, status post left 
subclavian embolism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to February 
2004.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from March 2004 rating decision (restating 
a December 2003 rating decision) by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which, inter alia, granted service connection for 
adjustment disorder with depressed mood, migraine headaches, 
and anticardiolipin syndrome and assigned initial disability 
ratings of 10 percent for each disability, effective from 
March 1, 2004.  

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in April 2006.  A transcript 
of the hearing is associated with the Veteran's claim folder.

In May 2007, the Board remanded the case for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and it may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In December 2008, the RO increased the disability rating for 
adjustment disorder to 30 percent effective November 2008, 
the date of the most recent examination.  The disability 
rating for the Veteran's migraine headaches was increased to 
30 percent from March 2004, and then to 50 percent from May 
2006.  It was reduced to 10 percent effective November 2008.  
A Veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, these 
claims have been characterized to reflect the increased 
rating issues remaining on appeal.  These matters are now 
returned to the Board for further consideration.


FINDINGS OF FACT

1.  Prior to November 2008, the Veteran's acquired 
psychiatric disorder was manifested by occupational and 
social impairment due to mild or transient symptoms.  

2.  The Veteran's acquired psychiatric disorder has not been 
manifested by occupational and social impairment with reduced 
reliability and productivity at any time during the rating 
period on appeal.  

3.  From March 2004 to May 2006, the Veteran's headache 
disability was manifested by headaches with characteristic 
prostrating attacks occurring on at least once a month over 
the previous several months.  

4.  From May 2006 to November 2008, the Veteran's headache 
disability was manifested by headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

5.  Since November 2008, the Veteran's headache disability 
has been manifested by headaches with characteristic 
prostrating attacks averaging one every two to four months 
over the previous several months.  

6.  The Veteran has not experienced active embolism at any 
time during the rating period.


CONCLUSIONS OF LAW

1.  Prior to November 2008, the criteria for a disability 
rating in excess of 10 percent for an acquired psychiatric 
disorder were not met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9440 (2008).

2.  The criteria for a disability rating in excess of 30 
percent for an acquired psychiatric disorder have been met at 
any time during the appeal period.  38 U.S.C.A. §§1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-
4.130, Diagnostic Code 9440 (2008).

3.  From March 2004 to May 2006, the criteria for a 
disability rating in excess of 30 percent for migraine 
headaches were not met.  U.S.C.A. §§1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic 
Code 8100 (2008).  

4.  From May 2006 to November 2008, the criteria for a 
disability rating of 50 percent, but no higher, for a 
migraine headache disability were met.  U.S.C.A. §§1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.124a, Diagnostic Code 8100 (2008).  

5.  Since November 2008, the criteria for a disability rating 
in excess of 10 percent for a migraine headache disability 
have not been met.  U.S.C.A. §§1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 
8100 (2008).  

6.  The criteria for a disability rating in excess of 10 
percent for service-connected anticardiolipin syndrome have 
not been met.  U.S.C.A. §§1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 
8007 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of her claims such that the notice error 
did not affect the essential fairness of the adjudication now 
on appeal.  The Veteran was notified that her claims were 
awarded with an effective date of March 1, 2004, the first 
day after her separation from service, and initial 10 percent 
ratings were assigned.  She was provided notice how to appeal 
that decision, and she did so.  She was provided a statement 
of the case that advised her of the applicable law and 
criteria required for a higher rating.  Although she was not 
provided pre-adjudicatory notice that she would be assigned 
an effective date in accordance with the facts found as 
required by Dingess, she was assigned the earliest effective 
date permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the Veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate her 
claims, and as such, that she had a meaningful opportunity to 
participate in the adjudication of her claims such that the 
essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

The December 2008 supplemental statement of the case (SSOC) 
prepared after the Board remand was inadequate because it 
addressed only the rating for the anticardiolipin syndrome; 
evidence had been developed on all three issues addressed in 
the Board remand.  See 38 C.F.R. § 19.31.  The Board finds, 
however, that the error was harmless because the December 
2008 rating decision in which the RO increased the rating for 
the service-connected psychiatric and headache disorders (the 
two issues not addressed in the SSOC) included the reasons 
and bases for the decisions on those two issues.  The Veteran 
and his representative had notice of information added to the 
record since the issuance of the statement of the case (SOC).  
The Veteran's representative demonstrated knowledge of that 
information in the April 2009 post-Remand written brief.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating Claims

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  An 
appeal from the initial assignment of a disability rating, as 
in this case, requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).


Acquired Psychiatric Disorder

The Veteran is seeking an increased disability rating for 
service-connected adjustment disorder with depressed mood.  
Service connection was granted effective March 1, 2004, and a 
10 percent disability rating was assigned.  The rating was 
increased to 30 percent as of November 2008.  The Veteran 
asserts that her symptoms entitle her to a higher rating.  
She reports that she takes daily medication to control her 
condition.  

Mental disorders, including adjustment disorder and 
depressive disorder, are evaluated under the schedule of 
ratings for mental disorders, 38 C.F.R. § 4.130, Diagnostic 
Codes (DC) 9201-9440.  According to the schedule, a 10 
percent rating is warranted where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  

A 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although the patient generally 
functions satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events.)  38 
C.F.R. § 4.130.

A 50 percent rating for adjustment disorder is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the Veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment. 38 
C.F.R. § 4.126.

In evaluating psychiatric disorders, the VA has adopted the 
nomenclature of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses of 
mental disorders should conform to DSM-IV, and they often 
include an Axis V diagnosis, or a Global Assessment of 
Functioning (GAF) score.  GAF scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores of 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores of 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

The Veteran underwent a VA psychiatric evaluation in October 
2003, shortly before her retirement from active duty.  She 
reported that her depressive symptoms had intensified between 
1998 and 2000 due to family and health problems but had 
improved since that time.  She stated that her sleep and 
appetite were good and she had no anhedonia or suicidal 
ideation.  On examination, her speech was normal and her mood 
euthymic with appropriate affect.  Her thought processes and 
associations were logical, and her insight and judgment were 
adequate.  She was oriented in all spheres, with no memory 
impairment.  The Veteran had no hallucinations or delusions, 
and she denied suicidal or homicidal ideation.  The examiner 
diagnosed adjustment disorder with depressed mood and 
assessed the Veteran's GAF as 69.  

During a November 2003 VA neurological examination, the 
Veteran reported occasional loss of interest, depression, and 
insomnia.  The examiner's impression was insomnia most likely 
related to anxiety and depression.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA psychiatric evaluation in November 2008.  At 
that time, the Veteran reported that she was taking 
antidepressant medication but was otherwise receiving no 
mental health treatment.  She stated that she has some 
occasional depression associated with tiredness and decreased 
motivation.  She had been married for thirty two years.  The 
Veteran reported that her appetite fluctuates and she had 
recently gained 10 pounds.  She stated that she wakes 
frequently during the night and has trouble returning to 
sleep.  She denied active suicidal ideation but reported that 
some days she wishes she were dead.  The Veteran stated that 
she had been employed for the past two years and had never 
been written up.  On examination, she displayed considerable 
dysphoria with appropriate affect.  Her speech was within 
normal limits, and her thought processes were logical.  The 
Veteran was oriented in all spheres and no hallucinations or 
delusions were noted.  Her memory was intact and her insight 
and judgment were adequate.  The examiner diagnosed 
depressive disorder and assessed her GAF as 47.  The examiner 
noted that the Veteran experiences moderate to severe daily 
symptoms which have persisted for a number of years.  He 
noted that the Veteran reported some social isolation, but he 
found no evidence that depression precludes her employment or 
activities of daily living.  He also stated that he found no 
evidence of another psychiatric disorder. 

As an initial matter, the Board notes that the Veteran's 
diagnosis was changed from adjustment disorder with depressed 
mood in October 2003, to depressive disorder in November 
2008.  The same examiner administered each evaluation, and 
during the most recent examination he stated that no evidence 
of a psychiatric disorder other than depressive disorder was 
found.  The examiner did not explicitly state the basis for 
his change of diagnoses; however, the symptoms he describes 
during each examination are of the same type, differing only 
in their severity and frequency.  The Board finds that this 
change represents either a progression of the prior diagnosis 
or a correction of an error in the prior diagnosis.  
38 C.F.R. § 4.125.  In either case, it is clear that the 
examiner did not intend to diagnose two concurrent disorders.  
Since both adjustment disorder and depressive disorder are 
rated according to the same criteria, the Board may 
adjudicate the merits of the claim without additional 
clarification.  

Based on the foregoing evidence, the Board finds that a 
disability rating in excess of 10 percent for the Veteran's 
service-connected acquired psychiatric disorder is not 
warranted prior to November 2008.  According to the October 
2003 examination, the Veteran was found to be within normal 
limits in every aspect of the examination, and her GAF was 
assessed as 69, indicating mild symptoms.  In addition, no 
negative effect on her employment or social functioning was 
noted.  Therefore, a disability rating in excess of 10 
percent is not warranted.  

The Veteran's condition appears to have worsened by November 
2008, and the RO increased her disability rating to 30 
percent at that time.  Although the Veteran reported 
decreased motivation, which is one symptom of a higher 
rating, she did not exhibit or report  symptoms such as 
flattened affect; abnormal speech; panic attacks; or impaired 
memory or judgment characteristic of a higher rating.  Thus, 
the evidence as a whole does not establish that her condition 
is severe enough to warrant a higher rating.  The Board 
acknowledges that the examiner assessed her GAF as 47, which 
is indicative of severe symptoms.  However, since he 
expressly stated that the Veteran has no suicidal ideation 
and that her depression does not interfere with her 
employment, it appears that this assessment is based 
primarily on the Veteran's reports of social isolation.  
Although social impairment is considered for rating purposes, 
an evaluation cannot be assigned solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).  Therefore, a 
disability rating in excess of the currently assigned 30 
percent is not warranted at any time during the appeal 
period.  

In conclusion, the evidence of record does not support a 
disability rating for an acquired psychiatric disorder in 
excess of 10 percent prior to November 2008, or in excess of 
30 percent after that date.  

Migraine Headaches

The Veteran is seeking an increased rating for a migraine 
headache disability.  She reports that she experiences 
debilitating headaches at least 5 times per week which 
require her to lie down in a quiet, dark place for up to an 
hour.  She contends that she is unable to work due to the 
frequency of the headaches.  She further contends that she is 
unable to take medication for this condition because it would 
conflict with the anticoagulant she takes for anticardiolipin 
syndrome and increases her risk of blood clots.  

The Veteran's headache disability is rated under 38 C.F.R. 
§ 4.124a, DC 8100.  Under DC 8100, a 10 percent evaluation is 
assigned for headaches with characteristic prostrating 
attacks averaging one in two months over the previous several 
months.  A 30 percent evaluation may be assigned for 
headaches with characteristic prostrating attacks occurring 
on an average once a month over the previous several months.  
A 50 percent evaluation is warranted for headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 38 C.F.R. § 
4.124a DC 8100.  Service connection for migraine headaches 
was awarded effective March 2004, and an initial rating of 10 
percent was assigned.  The rating was subsequently increased 
to 30 percent effective March 2004, and then to 50 percent 
from May 2006.  It was reduced to 10 percent effective 
November 2008.  


The Veteran underwent a VA examination in November 2003, in 
which she reported that her headaches began in 1987, after 
her child was born.  She stated that the associated nausea 
and photophobia were controlled with medication, but she had 
to discontinue the medication after having a subclavian 
artery stenosis in 2000.  She reported that she experienced 
headaches at least once per week on the left side of her head 
associated with nausea, photophobia, phonophobia, and a 
tendency to lie down.  There was an aura before the 
headaches, with spots in her visual fields, and the episodes 
lasted from 30 minutes to two hours.  On examination, her 
head was normocephalic and atraumatic, and her neurological 
system was normal.  The examiner diagnosed headaches "most 
consistent with migraine headaches."

A private treatment record dated in May 2006 notes that the 
Veteran experiences "severe frequent incapacitating" 
headaches once or twice a week and that she is unable to work 
because of this disability.  The claims file contains a May 
2006 letter from J.S., M.D., the Veteran's private physician, 
who states that she is unable to maintain full-time 
employment because of her incapacitating headaches, which 
have increased in frequency to one or two times per week.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination in November 2008 to assess the 
severity of her headache disability.  She described a sharp, 
throbbing pain in the left of back of her head accompanied by 
nausea, vomiting, and sensitivity to light and sound.  She 
reported that the headaches occur every 2 to 4 months, 
requiring her to miss work and to lie down in a quiet, dark 
place.  Upon examination, her neurological system was normal.  
The examiner diagnosed her condition as mild to moderate 
migraine headaches.  

Based on the foregoing evidence, the Board finds that the 
Veteran's migraine headache disability does not warrant to a 
rating in excess of 30 percent prior to May 2006.  The 
evidence establishes that, during that time, she experienced 
debilitating headaches no more than once per week, and there 
is no suggestion that her disability interfered with her 
employment.  These symptoms are consistent with a 30 percent 
disability rating.  

The evidence establishes that, from May 2006, the Veteran 
experienced frequent debilitating headaches which precluded 
her from maintaining employment.  This level of disability is 
consistent with a 50 percent rating, which is the highest 
rating available for this DC.  Therefore, a higher rating is 
not available for this period.  By the time of the VA 
examination in November 2008, the Veteran's symptoms had 
improved such that she experienced headaches no more than 
once every two to four months, and she was able to maintain 
employment.  Thus, the evidence indicates that her symptoms 
were consistent with a 10 percent disability rating.  

In summary, the evidence indicates that the Veteran's 
migraine headache disability has been appropriately rated 
throughout the appeal period.  A higher rating is not 
warranted for any time period since the appeal began. 

Anticardiolipin Syndrome

The Veteran is seeking an increased rating for 
anticardiolipin syndrome, status post embolism, which is 
currently rated as 10 percent disabling.  She contends that 
her condition precludes her from working because of 
circulation problems, fatigue and muscle weakness in her left 
arm.  She reports that she suffered a stroke because of the 
condition and she continues to have an increased risk for 
blood clots, which requires the use of daily medication.  

Anticardiolipin syndrome is rated under 38 C.F.R. § 4.124a, 
Schedule of Ratings for Neurological Conditions and 
Convulsive Disorders.  Neurological conditions and their 
residuals are to be rated in proportion of the impairment of 
motor, sensory or mental function.  Although the Veteran's 
specific disability is not listed in the rating schedule, the 
RO rated it as DC 8007, embolism of the brain vessels, as 
this condition is analogous to the functions affected, the 
anatomical localization, and the symptoms of the Veteran's 
disability.  Under DC 8007, a 100 percent rating is awarded 
for the vascular condition for the first six months after the 
disease is detected.  Thereafter, a minimum rating of 10 
percent is awarded for any residuals.  Id.  In order to 
receive the minimum rating, residuals must be ascertainable; 
subjective residuals will be accepted when consistent with 
the disease and not more likely attributable to other 
diseases or to no disease.  Id., Note.  


The Veteran's service treatment records indicate that she 
experienced sudden pain and cyanosis in her left arm in 
January 2000.  An arteriogram revealed a 60 to 70 percent 
stenosis of the proximal segment of the subclavian artery, 
which was treated with heparin.  The Veteran underwent an 
angiogram of the brain in May 2003, which was negative for 
any stenosis, aneurysm, or occlusion.  

During a VA general medical examination in October 2003, it 
was noted that the Veteran continued to use a daily 
anticoagulant for this condition.  She complained of 
intermittent tingling of the left arm and hand and occasional 
pain in the left upper arm with activity.  The examiner 
diagnosed anticardiolipin syndrome status post left 
subclavian embolism.  During a November 2008 VA examination, 
it was noted that the Veteran was previously found to have 
anticardiolipin antibody syndrome and also symptoms of 
Raynauds phenomenon. 

The claims file contains a February 2005 letter from A.B., 
M.D., who states that he has treated the Veteran for 
anticardiolipin antibody syndrome and arterial clotting for 
the last 4 1/2 years.  He notes that the condition is a serious 
illness which causes her significant disability and impairs 
her ability to work.  He states that she will be required to 
use anticoagulant medication for the rest of her life.  He 
repeats these statements in a June 2006 letter.  

The claims file contains private treatment records which 
record the Veteran's anticoagulant therapy between May 2000 
and December 2006.  A March 2004 MRI revealed normal carotid 
and vertebral arteries, with no significant stenosis noted.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination in November 2008 to assess the 
current severity of her anticardiolipin syndrome.  She 
reported that she continued to use daily anticoagulant 
medication.  She described intermittent discomfort in her 
left arm and a slight increase in numbness in the tips of the 
fingers of her left hand.  She also reported some numbness 
and discomfort in her legs.  On examination, her neurological 
system was normal and her peripheral pulse on the left side 
was excellent, with normal color, temperature, hair 
distribution and movement.  Her motor system was good and 
there were no tone abnormalities in any extremity.  Reflexes 
were normal and her strength was good, but she had decreased 
pinprick in the left hand.  There were no signs of ataxia or 
cerebellar disease, although she had minimal venous angiomas 
in her legs.  

Based on the foregoing evidence, a disability rating in 
excess of the currently assigned 10 percent for 
anticardiolipin syndrome is not warranted at any time during 
the appeal period.  The Veteran's active disease was noted in 
January 2000, and since service connection was awarded for 
this condition in March 2004, there has been no evidence of 
recurrence of the active disorder.  The Veteran has been 
rated on measurable residuals of the previous embolism, such 
as numbness and tingling in her left arm.  In the absence of 
active disease, the schedular criteria does not permit a 
rating in excess of 10 percent for residuals of embolism.  
Accordingly, the claim must be denied.  

Extraschedular Ratings

The Veteran contends that her migraine headaches and 
anticardiolipin syndrome with daily use of anticoagulants 
impedes her ability to maintain full-time employment.  She 
has submitted statements from private physicians attesting 
that her conditions cause significant disability and impair 
her ability to work.  These contentions raise the issue of 
whether referral for extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) is warranted.  Barringer v. Peake, 22 Vet. App. 
242, 243-44 (2008).

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation can be provided commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  A 
determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-
step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describe the claimant's disability level 
and symptomatology.  If the claimant's disability picture is 
contemplated by the rating schedule, then the assigned 
schedular evaluation is adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as marked interference 
with employment and frequent periods of hospitalization.  If 
the Board determines that the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and the disability picture exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization, the case must be 
referred to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

The rating criteria for migraine headaches not only 
contemplate the Veteran's symptomatology, such as prostrating 
attacks, but also expressly address the effects of these 
symptoms on the Veteran's employment prospects.  See 
38 C.F.R. § 4.124a, DC 8100.  Therefore, the assigned 
schedular evaluation for this disability is adequate, and no 
referral for extraschedular consideration is required.

With regard to the anticardiolipin syndrome, the Veteran 
contends that she cannot perform her customary work in supply 
management because of the risk of sustaining cuts or bruises 
which could cause another blood clot to develop.  
The record does not establish that the rating criteria are 
inadequate for evaluating the Veteran's present level of 
disability.  The competent medical evidence of record shows 
that her disability is primarily manifested by numbness and 
tingling in her left arm.  The rating criteria contemplate 
such symptoms as residual effects of a prior embolism.  See 
38 C.F.R. § 4.124a, DC 8007.  

The Board finds that the rating criteria considered in this 
case for the disabilities on appeal reasonably describe the 
Veteran's symptomatology and level of disability.  
Consideration of an extraschedular rating under 38 C.F.R. § 
3.321 is not warranted.  Thun, 22 Vet. App. at 115-16.


ORDER

A disability rating in excess of 10 percent for service-
connected adjustment disorder prior to November 5, 2008 is 
denied. 

A disability rating in excess of 30 percent for service-
connected adjustment disorder from November 5, 2008 is 
denied. 

A disability rating in excess of 30 percent for migraine 
headaches for the period prior to May 10, 2006 is denied. 

A disability rating in excess of 50 percent for migraine 
headaches for the period from May 10, 2006, to November 5, 
2008 is denied.  

A disability rating in excess of 10 percent for migraine 
headaches from November 5, 2008 is denied. 





______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


